Citation Nr: 0400631	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss.

ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to August 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
hearing loss.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

The veteran contends that he suffered hearing loss while in 
active service.  He asserts that he was told during his 
separation examination that he had lost 17 percent of his 
hearing due to pneumonia he had developed while at boot camp.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

Service medical records show the veteran was hospitalized in 
August 1958 with pneumonia.  Treatment included streptomycin.  
The audiogram from the veteran's August 1961 separation 
examination reveals high frequency hearing loss, but not 
severe enough to constitute a disability under VA standards 
then in effect.  A treatment record from Hines VA Medical 
Center indicates that the veteran had a comprehensive 
audiologic evaluation in September 1996.  The examiner stated 
that the veteran had hearing levels within normal limits 
through 3000 Hertz, but sloping to a moderate high frequency 
sensorineural hearing loss in both ears.  Word recognition 
ability was excellent in both ears at a conversational level.  
The audiogram was not included in the report.

The veteran has not been afforded a VA examination.  The 
Board finds that a VA examination is necessary to determine 
the etiology of the veteran's bilateral sensorineural hearing 
loss.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
audiology examination.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All tests deemed 
to be necessary by the examiner should be 
conducted.  Thereafter, the examiner 
should give an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
veteran's hearing loss is related to his 
period of military service from July 1958 
to August 1961.  All necessary tests and 
studies should be conducted, to include 
an audiological evaluation.  A complete 
rationale should be given for all 
opinions.  In this regard, the opinion 
should be based on examination findings, 
historical records, and medical 
principles.  The report of the 
examination should be associated with the 
veteran's VA claims folder. 

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of service connection for hearing 
loss.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran.  
The veteran should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



